Citation Nr: 1526457	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-09 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee left knee strain.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for a left knee disability, to include left knee osteoarthritis.

4. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981, from October 1981 to September 1993, and from January 2003 to August 2004, with unverified duty in the South Carolina National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia. 

In April 2015, the Veteran testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

By rating decision dated in May 2013, the RO denied service connection for hearing loss and tinnitus.  In January 2014, the Veteran submitted a notice of disagreement to the May 2013 rating decision.  As noted below, a statement of the case must be issued in response to this notice of disagreement. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A March 2006 rating decision denied the claims for service connection for left knee strain and hypertension; the Veteran submitted a notice of disagreement, but he did not perfect it, and the March 2006 rating decision became final. 

2. The additional evidence presented since the March 2006 rating decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claims for service connection for a left knee disability and hypertension.

3. Resolving all reasonable doubt in the Veteran's favor, hypertension manifested to a compensable degree within one year of separation from active service.

4. The most competent and probative evidence of record shows that the Veteran's current left knee disability, diagnosed as osteoarthritis, is related to active service. 


CONCLUSIONS OF LAW

1. The criteria for reopening a previously denied claim of service connection for a left knee disability have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2. The criteria for reopening a previously denied claim of service connection for a hypertension have been met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection for hypertension are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for a left knee disability, diagnosed as osteoarthritis, are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence - Left Knee Disability and Hypertension

By way of history, in a March 2006 rating decision, the RO denied the Veteran's claims for service connection for a left knee strain and hypertension because it was determined that the conditions were not incurred or caused by service.  

The Veteran submitted a notice of disagreement, but he did not perfect his appeal. In the absence of a perfected appeal (and the absence new and material evidence pertinent to claim received by VA within one year from the date that the RO mailed notice of the determination to the Veteran), the March 2006 rating decision became final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Veteran submitted a petition to reopen the previously denied claims in February 2009; in August 2009, the RO again denied service connection for left knee strain and hypertension, noting that new and material evidence had not been submitted.  The Veteran submitted a notice of disagreement as to that determination and the current appeal ensued. 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 2006 rating decision consisted of service treatment records (STRs), private treatment records dated from 2001 to 2005, and August 2005 VA/QTC examination, and statements from the Veteran in support of his claims.  

Specifically, STRs confirmed that the Veteran injured his left knee in June 2004 and that he was placed on a temporary physical profile as a result.  STRs also showed intermittent, elevated blood pressure readings throughout his periods of active duty service.  

The August 2005 VA/QTC examination report reflected diagnoses of hypertension and left knee strain; however, no etiology opinions were provided at that time.  

Lastly, in various statements of record, the Veteran reported that he had been prescribed medication for his blood pressure in 2003 (active duty) and that his knee problems began in 2003 due to running/physical training.  

The evidence received since the prior final denial includes a statements and testimony from the Veteran; lay statements from the Veteran's wife; VA treatment records dated from 2005 to the present; and an April 2015 "nexus" statement from Dr. F.C. regarding the claimed left knee disability.  

Specifically, during his April 2015 hearing the Veteran reported that he sustained, and was treated for, a left knee injury in 2004 (active duty); that he sought treatment for left knee pain/symptoms within one year of his August 2004 separation from service; and that he is currently being treated for similar left knee symptomatology.  He also testified that he was treated for high blood pressure during his last period of active duty service (2003-2004) and that he experienced blood-pressure related symptoms (e.g., dizziness and headaches) shortly before his separation from service in 2004. 

In 2006 and 2009 lay statements, the Veteran's wife stated that could "attest to" the Veteran's knee and hypertension symptoms since his separation from service in 2004, including knee pain, sweating, headaches, and fatigue.

VA treatment records reflect current diagnoses of left knee osteoarthritis and hypertension, and complaints of left knee pain and elevated blood pressure readings beginning in February 2005. 

Lastly, in an April 2015 letter, Dr. F.C. opined, "It is my professional opinion that the osteoarthritis...in the left knee is more likely than not consequential to the injury he suffered in the military on 6/8/04.  The continued program of physical fitness exercises and an order for him to pass PE tests while in the military more likely than not aggravated the condition of the left knee also."

The aforementioned evidence is new as it was not previously of record.  Moreover, the lay testimony of the Veteran and his wife are presumed credible for the purposes of reopening the claim.  The Board finds the new evidence is also material, as it relates to an unestablished fact necessary to substantiate the claims for service connection, which is whether the left knee disability and hypertension are related to active duty service.  Accordingly, as new and material evidence has been submitted, the claims are reopened.

Service Connection Claims

The Veteran contends that his current hypertension and left knee disability (diagnosed as osteoarthritis) had their onset during active duty service.  He specifically contends that he was treated for elevated blood pressure during service and that he continued to seek treatment for high blood pressure/hypertension shortly after service and to the present.  He also asserts that his left knee disability is the result of a 2004 knee injury and physical training (PT) during active duty service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis and cardiovascular-renal disease, to include hypertension, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, which provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent disability rating.  Also, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

As an initial matter, the record confirms a current hypertension diagnosis and osteoarthritis of the left knee. See, e.g., Current VAMC treatment Records; see also April 2015 letter from Dr. F.C.

Service treatment records do not reflect a diagnosis of hypertension.  However, elevated blood pressure readings (i.e., readings in excess of 120/80) are demonstrated periodically throughout all periods of active duty service. See, e.g., June 1981 ETS Examination; September 1989 STR; January 1996 Report of Medical Examination; March 2003 Report of Medical Examination; June 2004 STR.  An undated "Blood Pressure Log" shows five blood pressure readings taken on five days in June (year unknown) that are all well in excess of 120/80.  Another undated record contained in the STRs reflects that the Veteran's blood pressure was being monitored due to concerns "that [the Veteran] may have elevated blood pressure." 

With respect to the left knee, a June 2004 STR confirms that the Veteran injured his left knee when he fell off of a Stairmaster.  He endorsed immediate pain, swelling, and weakness.  The diagnosis was hamstring tendonitis, left knee; he was placed on temporary physical profile.  The Veteran separated from active duty service two month later in August 2004. 

Post-service VA treatment records dated in February 2005 continue to show elevated blood pressure readings, as well as complaints of left knee pain.  A February 2005 VA treatment record specifically reflected complaints of left knee pain since service.  An April VA treatment record documented a blood pressure reading of 139/82.  A June 2005 VA MRI report showed left knee findings consistent with direct trauma (which the Veteran acknowledged).  A July 2005 VA orthopedic treatment record showed objective findings of left knee tenderness and edema; the pertinet diagnosis was bone bruise of the left knee.  An August 2005 VA treatment record documented a blood pressure reading of 148/72.  

In August 2005, approximately one year after the Veteran's separation from service, a VA/QTC examination report reflected a diagnosis of hypertension and left knee strain.  Therein, the Veteran reported that he had symptoms such as fatigue, headaches, and left knee pain throughout his active duty service.  Objectively, blood pressure readings were 144/100, 128/96, and 137/94. 

VA treatment records dated from 2005 to the present continue to show treatment for complaints of left knee pain, as well as diagnoses of hypertension (and the use of medication for treatment of such), blood pressure readings ranging from 140/90 to 137/96 to 148/72, and left knee osteoarthritis.  

During the April 2015 hearing, and in other statements of record (to include those of his wife, outlined above) the Veteran stated that he began to experience symptoms associated with hypertension, to include headaches and fatigue, during his last year in-service and that he was being monitored for high blood pressure and prescribed medication ("pills") for control of such.  Thereafter, the initial diagnosis of hypertension was made approximately one year following his separation from service at the August 2005 VA/QTC examination.  The Veteran and his wife also provided statements/testimony concerning the documented in-service injury to the left knee and the continuation of knee symptoms after the 2004 injury and leading up to his post-service left knee osteoarthritis diagnosis. 

As indicated above, hypertension and arthritis are chronic disabilities that may be demonstrated through a showing of continuity of symptomatology rather than through a finding of nexus. See Walker, 708 F.3d at 1331.  The Board finds that the Veteran's assertions, and those of his wife, have been consistent over the entire course of this appeal, and have been generally supported by the available evidence of record.  Therefore, the Veteran and his wife are deemed to be credible with regard to the manifestation and continuity of symptoms associated with his hypertension and arthritis during service and in the year(s) following his separation.  

As such, in light of the documented blood pressure monitoring in-service; the post-service findings of uncontrolled blood pressure, with diastolic readings of at least/approximating 100 (and frequently approximating 160 systolic) and the required use of continuous medication for control; the August 2005 diagnosis of hypertension (within one year of separation); and resolving all reasonable doubt in the Veteran's favor, the Board finds that hypertension had manifested to a compensable degree within one year from the date of separation from service.  Therefore, as the evidence is at the very least in relative equipoise, service connection for hypertension is warranted.

With respect to the left knee disability, the Veteran has essentially endorsed continuous left knee symptomatology since the June 2004 in-service injury; the contemporaneous medical record supports his assertions of continuity. See, e.g., February 2005 MRI Findings.  Moreover, the only medical "nexus" opinion of record supports the Veteran's claim for service connection.  In this regard, in an April 2015 statement, Dr. F.C. stated that he had reviewed the Veteran's service records and that those records showed injury to the left knee in June 2004.  He stated that the Veteran currently presented with chronic swelling, post-traumatic degenerative osteoarthritis of the left knee, pain, and chronic mild synovitis.  He opined, "It is my professional opinion that the osteoarthritis...in the left knee is more likely than not consequential to the injury he suffered in the military on 6/8/04.  The continued program of physical fitness exercises and an order for him to pass PE tests while in the military more likely than not aggravated the condition of the left knee also."

The Board finds Dr. F.C's opinion to be highly probative as it was rendered after a thorough review of the Veteran's pertinet service records and his past/current medical history, a physical examination of his knees, and it is supported by sound rationale.  There are no medical opinions of record to the contrary.  

Therefore, in light of the well-documented in-service injury to the left knee; the June 2005 diagnosis of a left knee bone bruise; the July 2005 VA MRI report showing left knee findings consistent with direct trauma; the currently diagnosed post-traumatic osteoarthritis of the left knee; the Veteran's consistent and competent statements (and those of his wife) concerning continuity of knee symptoms during and since service; and the highly probative medical opinion of Dr. F.C., the Board finds that service connection for a left knee disability, diagnosed as osteoarthritis, is warranted. 


ORDER

The petition to reopen the claim of entitlement for service connection for a left knee disability is granted.

The petition to reopen the claim of entitlement for service connection for hypertension is granted.

Entitlement to service connection for a left knee disability, diagnosed as osteoarthritis, is granted. 

Entitlement to service connection for hypertension is granted. 


REMAND

Hearing Loss and Tinnitus Claims

Regarding the claims of service connection for hearing loss and tinnitus, the Veteran has submitted a Notice of Disagreement with the May 2013 rating decision. See January 2014 Notice of Disagreement.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West. See Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following action:

Regarding the issues of entitlement to service connection for hearing loss and tinnitus, issue a statement of the case (SOC) to the Veteran and his representative.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board. See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


